J-A02024-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.E.-R., A MINOR            IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA


APPEAL OF: B.V., MOTHER

                                                     No. 2413 EDA 2014


                Appeal from the Order Entered July 17, 2014
            In the Court of Common Pleas of Philadelphia County
               Family Court at Nos.: CP-51-AP-0000287-2013
                                     CP-51-DP-0123503-2009
                                     FID: 51-FN-471006-2009


BEFORE: PANELLA, J., LAZARUS, J., and WECHT, J.

MEMORANDUM BY WECHT, J.:                          FILED JANUARY 30, 2015

      B.V. (“Mother”) appeals the July 17, 2014 order that involuntarily

terminated her parental rights to her daughter, S.E.-R. (“Child”), born in

June 2008. After review, we affirm.

      The trial court, per the Honorable Allan L. Tereshko, J., summarized

the procedural history of this case and made the following findings of fact:

      On August 25, 2009, [Child] was admitted to St. Christopher’s
      Hospital for Children due to feeding aversion, gastroenteritis,
      and failure to thrive. [Child] was discharged from the hospital
      on September 17, 2009.

      On December 1, 2009, the Department of Human Services
      (“DHS”) received a General Protective Services (“GPS”) Report
      stating that [Child] had a significant history of failure to thrive
      and had been hospitalized at least 12 times. [Child’s] medical
      team was unable to determine the cause of her failure to thrive.
      The report further stated that on December 1, 2009, Mother was
      contacted regarding [Child’s] tolerance for food and her speech
      was slurred. Mother at the time was manic, quoting Bible
      verses, and read letters from previous doctors. According to the
J-A02024-15


     report, there were concerns regarding Mother’s mental stability
     and her ability to properly care for [Child]. It was determined
     that [Child’s] condition worsened due to Mother’s lack of care.

     On December 7, 2009, DHS met with Mother at her home, where
     she informed DHS that her speech was slurred and she was
     manic because a family member died. Mother has a history of
     using drugs and alcohol.

     On December 14, 2009, [Child] was admitted to St.
     Christopher’s Hospital for Children. [Child] began to gain weight
     while hospitalized and was discharged to Mother’s care. Mother
     failed to keep follow[-]up medical appointments.

     On December 22, 2009, DHS obtained an Order of Protective
     Custody (“OPC”) for [Child.] DHS placed [Child] in a medical
     foster home. Mother was referred to the Clinical Evaluation Unit
     (“CEU”) for a dual diagnosis assessment and screen.

     At the shelter care hearing on December 24, 2009, the OPC was
     lifted and the temporary commitment to DHS was ordered to
     stand.

     At the adjudicatory hearing on December 29, 2009, held before
     the Honorable Flora Barth Wolf, the temporary commitment to
     DHS was ordered to stand. The court deferred adjudication with
     DHS supervision. The court referred Mother to CEU for a dual
     diagnosis assessment and a forthwith drug and alcohol screen.
     The [court] further ordered weekly two[-]hour supervised visits
     at the agency, which could be modified by agreement of the
     parties.

     The initial Family Service Plan (“FSP”) Meeting was held on
     January 4, 2010, at which time the goal for [Child] was
     reunification. The FSP objectives for Mother were stated as: 1)
     to participate in a dual diagnosis assessment and comply with all
     treatment recommendations; 2) to participate in drug and
     alcohol screening; 3) attend parenting classes; 4) keep all visits
     and maintain regular contact with [Child]; 5) participate in
     [Child’s] medical appointments; and 6) to avoid interfering with
     the provision of medical supplies to [Child’s] foster parents.
     Mother participated in the meeting.

     On June 8, 2010, DHS held an FSP meeting, and the goal for
     [Child] remained reunification. The FSP objectives remained the
     same. Mother participated in the FSP meeting.

                                   -2-
J-A02024-15


     At the adjudicatory hearing on June 29, 2010, held before the
     Honorable Flora Barth Wolf, the temporary commitment to DHS
     was discharged, and [Child] was adjudicated dependent and
     committed to DHS.

     At the permanency review hearing on October 21, 2010 held
     before the Honorable Flora Barth Wolf, the court ordered Mother
     be referred to CEU for a dual diagnosis assessment and urine
     drug screens. The court also ordered Mother to submit to three
     drug screens prior to the next court hearing and to comply with
     recommended drug and alcohol and mental health services.

     In February 2011, [Child] was reunified with Mother and court
     supervision was terminated.

     On May 12, 2011, Mother received a comprehensive
     biopsychosocial evaluation though Intercommunity Action, Inc.
     Mother was diagnosed with cocaine dependence, mood disorder
     NOS, post[-]traumatic stress disorder, panic disorder, and
     generalized anxiety disorder. Mother admitted to using alcohol
     and cocaine and reported that she was receiving inpatient
     substance abuse treatment at least three times in the past five
     years.

     On June 4, 2011, [Child] was admitted to Children’s Hospital of
     Philadelphia (“CHOP”) for feeding intolerance and constipation.
     [Child] gained weight and thrived while hospitalized.

     On June 13, 2011, DHS received a Child Protective Services
     report providing that Mother stated that [Child] had been
     vomiting for the past one to two weeks and refusing to be fed by
     mouth. The report further stated that [Child] did not vomit while
     in the presence of staff at CHOP, and that there was no medical
     reason for [Child’s] vomiting. In addition, it was reported that
     Mother failed to attend an intensive feeding program offered by
     CHOP and that she missed nine appointments for [Child] to be
     seen at the CHOP Care network.

     DHS obtained an OPC on June 15, 2011 for [Child.]

     On June 28, 2011, DHS held an FSP meeting, and the goal for
     [Child] was reunification. The FSP objectives for Mother were
     stated as: 1) to attend a psychiatric evaluation and comply with
     recommendations; 2) to complete a parenting capacity
     evaluation; 3) to meet with a therapist on a regular basis; 4) to



                                   -3-
J-A02024-15


     comply with previously developed FSP objectives; and 5) to
     meet regularly with [Child’s] agency social worker.

     At the adjudicatory hearing on August 29, 2011, held before the
     Honorable Donna M. Woelpper, the court ordered Mother to have
     supervised visitation, and to have a forthwith drug screen, drug
     and alcohol assessment and monitoring by CEU.

     At the adjudicatory hearing on September 16, 2011, held before
     the Honorable Donna [M.] Woelpper, the temporary commitment
     to DHS was discharged, and [Child] was adjudicated dependent
     and reunified with Mother. In-home protective services were
     implemented in Mother’s home to monitor [Child’s] safety. The
     court further ordered Mother to continue with the mental health
     treatment plan, comply with feeding programs at CHOP, comply
     with all evaluations and appointments, and complete all FSP
     objectives.

     At the permanency review hearing on November 1, 2011, held
     before the Honorable Donna M. Woelpper, the court referred
     Mother to BHS for psychiatric evaluation and any other
     necessary psychological evaluations.

     On November 21, 2011, DHS held a FSP meeting, and the goal
     for [Child] remained reunification. The FSP objectives for Mother
     [were] stated as: 1) to attend a mental health evaluation and
     comply with recommendations; 2) to meet with a therapist on a
     regular basis; 3) to provide [Child] with nutritious meals; and 4)
     to comply with previously developed FSP objectives. Mother
     participated in the meeting.

     On December 21, 2011, the case aide responsible for
     transporting [Child] to medical day care at Lauren’s House
     reported that Mother had a bleeding cut on her face that she
     wiped off while talking to her.

     On January 5, 2012, the case aide reported that Mother
     appeared to be under the influence, slurred her words, and kept
     repeating herself.

     On January 11, 2012, pursuant to DHS’s emergency relist
     request, the case was held before the Honorable Donna M.
     Woelpper. The court ordered Mother to produce a urine drug
     screen. The court further ordered that DHS place [Child] if
     Mother did not ensure she attended medical day care daily at
     Lauren’s House, or if her urine screen was positive. The court

                                   -4-
J-A02024-15


      also ordered Mother to have three random drug screens prior to
      the next court hearing, and to comply with [Child’s] feeding
      clinic.

      At the permanency review hearing on March 26, 2012 held
      before the Honorable Edward C. Wright, the court removed
      [Child] from Mother’s care.  In addition, the CHOP feeding
      program reported Mother missed 23 of 48 mandatory meals with
      [Child].

      On May 17, 2012, DHS requested Mother submit a urine drug
      screen within one day. Mother submitted a urine screen on May
      25, 2012.

      On May 24, 2012, Mother was referred to the Achieving
      Reunification Center.

      On June 4, 2012, Mother tested positive for cocaine.

      On June 22, 2012, Mother was discharged unsuccessfully from
      her drug treatment program at Interac.

      On October 2, 2012, Mother appeared under the influence of
      drugs at DHS.

      On November 9, 2012, Mother tested positive for drugs.

      At the permanency review hearing on December 20, 2012, held
      before the Honorable James Murray Lynn, the court referred
      Mother to CEU for monitoring and 12 random screens prior to
      the next court hearing. The court ordered Mother to have
      supervised visits at the agency for one hour, and that if she
      misse[d] one visit, visits [would] be decreased to bi-weekly for
      one hour, and to be suspended if she misse[d] two visits.

      Mother reported to CEU in March 2013 to produce a screen on a
      date of her own choosing. She did not submit to three random
      screens.

Trial Court Opinion (“T.C.O.”), 9/15/2014, at 2-11 (citations to record

omitted; modifications to capitalization).




                                     -5-
J-A02024-15



        On May 9, 2013, DHS filed a petition to terminate Mother’s parental

rights.1 The trial court (per Judge Tereshko) held hearings on the petition

on November 21, 2013 and February 19, 2014. On July 17, 2014, the trial

court    terminated    Mother’s     parental   rights   pursuant   to   23   Pa.C.S.A.

§ 2511(a)(1), (2), (5), (8), and (b). Also on July 17, 2014, the trial court

changed Child’s goal from reunification with Mother to adoption.

        On August 15, 2014, Mother timely filed a notice of appeal and a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).        On September 15, 2014, the trial court filed its

Pa.R.A.P. 1925(a) opinion.

        Mother raises four issues for our review:

        1. Did the trial court commit an error of law and abuse of
           discretion by involuntarily terminating [Mother’s] parental
           rights under 23 Pa.C.S.A. § 2511(a), where the evidence
           showed that [Mother] substantially complied with the Family
           Service Plan goals established by the Department of Human
           Services of the City of Philadelphia (DHS), and further that
           DHS failed to provide adequate services to assist [Mother] in
           remedying the conditions that brought [Child] into care?

        2. Did the trial court commit an error of law and abuse of
           discretion by involuntarily terminating [Mother’s] parental
           rights under 23 Pa.C.S.A. § 2511(a) and (b), where [DHS]
           failed to prove by clear and convincing evidence that
           involuntar[ily] terminating [Mother’s] parental rights would
           best serve the emotional needs and welfare of [Child]?

____________________________________________


1
      DHS also petitioned to terminate the parental rights of the unknown
father. The trial court’s July 17, 2014 order terminated the unknown
father’s parental rights.



                                           -6-
J-A02024-15


      3. Did the trial court commit an error of law and abuse of
         discretion by involuntarily terminating Mother’s parental
         rights without fully considering the impact of termination of
         the emotional needs and welfare of [Child]?

      4. Did the trial court commit an error of law and abuse of
         discretion by changing the permanency goal of [Child] from
         reunification to adoption where [DHS] failed to provide
         sufficient evidence that such a goal change would be best
         suited for [Child’s] needs and welfare?

Mother’s Brief as 2-3 (citations modified).

      In her first three issues, Mother challenges the termination of her

parental rights. We address those issues together. Our scope and standard

of review for the termination of parental rights are as follows:

      In an appeal from an order terminating parental rights, our
      scope of review is comprehensive: we consider all the evidence
      presented as well as the trial court’s factual findings and legal
      conclusions. However, our standard of review is narrow: we will
      reverse the trial court’s order only if we conclude that the trial
      court abused its discretion, made an error of law, or lacked
      competent evidence to support its findings. The trial judge’s
      decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Further, we have stated:

      Where the hearing court’s findings are supported by competent
      evidence of record, we must affirm the hearing court even
      though the record could support an opposite result.

      We are bound by the findings of the trial court which have
      adequate support in the record so long as the findings do not
      evidence capricious disregard for competent and credible
      evidence. The trial court is free to believe all, part, or none of
      the evidence presented, and is likewise free to make all
      credibility determinations and resolve conflicts in the evidence.
      Though we are not bound by the trial court’s inferences and
      deductions, we may reject its conclusions only if they involve

                                     -7-
J-A02024-15


      errors of law or are clearly unreasonable in light of the trial
      court’s sustainable findings.

In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

      Mother’s   rights   were   terminated     pursuant   to   23   Pa.C.S.A.

§ 2511(a)(1), (2), (5), (8), and (b).       In pertinent part, these statutory

provisions provide as follows:

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions
         and causes of the incapacity, abuse, neglect or refusal
         cannot or will not be remedied by the parent.

                                  *    *    *

         (5) The child has been removed from the care of the
         parent by the court or under a voluntary agreement with
         an agency for a period of at least six months, the
         conditions which led to the removal or placement of the
         child continue to exist, the parent cannot or will not
         remedy those conditions within a reasonable period of
         time, the services or assistance reasonably available to the
         parent are not likely to remedy the conditions which led to
         the removal or placement of the child within a reasonable
         period of time and termination of the parental rights would
         best serve the needs and welfare of the child.

                                  *    *    *

         (8) The child has been removed from the care of the
         parent by the court or under a voluntary agreement with

                                      -8-
J-A02024-15


        an agency, 12 months or more have elapsed from the date
        of removal or placement, the conditions which led to the
        removal or placement of the child continue to exist and
        termination of parental rights would best serve the needs
        and welfare of the child.

                                  *    *    *

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

     In order to affirm the termination of parental rights, this Court need

only agree that grounds to do so have been established pursuant to any one

subsection of section 2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc). Therefore, although the trial court found grounds

to terminate pursuant to multiple subsections, we will only address section

(a)(8). In doing so, we must consider that:

     In a proceeding to involuntarily terminate parental rights, the
     burden of proof is upon the party seeking termination to
     establish by “clear and convincing” evidence the existence of
     grounds for doing so. The standard of “clear and convincing”
     evidence is defined as testimony that is so clear, direct, weighty,
     and convincing as to enable the trier of fact to come to a clear
     conviction, without hesitance, of the truth of the precise facts in
     issue.




                                      -9-
J-A02024-15



In re Adoption of Dale A., II, 683 A.2d 297, 299 (Pa. Super. 1996)

(citations omitted).

      To terminate parental rights pursuant to 23 Pa.C.S.A.
      § 2511(a)(8), the following factors must be demonstrated: (1)
      the child has been removed from parental care for 12 months or
      more from the date of removal; (2) the conditions which led to
      the removal or placement of the child continue to exist; and (3)
      termination of parental rights would best serve the needs and
      welfare of the child. Section 2511(a)(8) sets a 12-month time
      frame for a parent to remedy the conditions that led to the
      [child’s] removal by the court. Once the 12-month period has
      been established, the court must next determine whether the
      conditions that led to the child’s removal continue to exist,
      despite the reasonable good faith efforts of [the child welfare
      agency] supplied over a realistic time period. Termination under
      Section 2511(a)(8) does not require the court to evaluate a
      parent’s current willingness or ability to remedy the conditions
      that initially caused placement or the availability or efficacy of
      [the child welfare agency’s] services.

In re K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (some citations

omitted).

      Mother argues that she has stopped her drug use, offering evidence in

the form of clean drug screens. Mother contends that the evidence did not

support the trial court’s conclusion that she did not comply with the drug

screening requirements.    Mother also argues that she was compliant with

her mental health goals and that she, in fact, attended outpatient therapy.

Mother asserts that she “substantially complied with her visitation plan” and

attended fifty-five out of seventy-four visits between March 2012 and

November 2013. Further, Mother argues that Child does not suffer from the

same medical issues that led to the dependency and, therefore, there is no


                                    - 10 -
J-A02024-15



evidence that Mother could not care for Child. Finally, Mother argues that

the record did not support the conclusion that Mother and Child do not share

a strong bond. Rather, Mother asserts that the evidence demonstrated that

Mother and Child share a bond and a loving relationship.               Mother’s Brief at

11-19, 21-26.

       There is no question that Child had been out of Mother’s care for more

than twelve months prior to the hearing.                Further, in assessing Mother’s

conduct, the trial court could not consider any post-petition conduct.               23

Pa.C.S.A. § 2511(b).        Therefore, like the trial court, we may not consider

Mother’s conduct after May 9, 2013.2 The trial court found that Mother had

failed to comply with her drug and alcohol treatment, had failed to comply

with   random      drug    screens,     had    failed    to   attend   Child’s   medical

appointments, and had failed to comply with her mental health treatment.

T.C.O. at 13. Therefore, the trial court concluded that the conditions that

led to Child’s placement had not been remedied. Id. at 14. Our review of

the record finds that there is sufficient evidence to support those findings

and conclusions.




____________________________________________


2
      Most of the progress that Mother relied upon in her brief occurred after
the petition was filed. See Notes of Testimony (“N.T.”), 11/21/2013, at 63-
64 (citing November 21, 2013 report that Mother was complying with mental
health treatment and had a clean urine screen); N.T., 2/19/2014, at 14
(discussing negative drug screens).



                                          - 11 -
J-A02024-15



      Cathy Rosber, the current DHS social worker, testified that, when she

was assigned the case in November 2011, Child was living with Mother.

Notes of Testimony (“N.T.”), 11/21/2013, at 6. A safety plan was in place

that required Child to attend a medical day care and a feeding program

without any absences.      Id. at 7. However, Child had absences from both

programs. The bus drivers reported that, on various occasions, Mother was

erratic, had slurred speech, and cursed at the bus drivers.     Id. at 8-9.

Although Mother sometimes took Child to the CHOP feeding clinic, Mother

and Child missed half of the appointments and Mother missed the parenting

training provided.   Id. at 56.   Mother had been discharged from her drug

and alcohol treatment due to non-compliance with the program. Id. at 16.

Ms. Rosber testified that Mother never completed her FSP goals and

objectives.   Id. at 18.    Mother did not participate in all of the random

screens ordered by the court. Often she was difficult to reach for screens

because her phone number kept changing or messages could not be left on

her phone. Id. at 34-37. Ms. Rosber opined that there was no reasonable

prospect that Child would be reunited with Mother at that point due to

Mother’s “non-compliance with the [drug and alcohol] program or inability to

remain in contact with DHS and comply with the order for the random

screens.” Id. at 39. Ms. Rosber admitted that Mother had attended some

visits with Child.   Id. at 38.   Between March 2012 and December 2012,

Mother attended twenty-four of thirty-seven visits, and December 2012

through May 2013, Mother attended nine of twelve visits. Id. at 86-87.

                                    - 12 -
J-A02024-15



      Karen Wells, Mother’s therapist, testified that Mother’s attendance at

therapy was inconsistent. N.T., 2/19/2014, at 47. Although Mother’s drug

and alcohol treatment groups were scheduled every weekday, Mother only

attended one or two per week. Id. at 47-78. Mother was discharged in May

2013 without completing the drug and alcohol component of treatment. Id.

at 50. Mother was referred to a mental health treatment program that met

less often.    Id. at 52.   Thus, based upon this record, the trial court had

sufficient support for its conclusions that Mother had not met her FSP goals,

and that the conditions that led to placement continued to exist.

      Next, we must review the trial court’s conclusion that termination is in

Child’s best interest. Both subsections (a)(8) and (b) require an analysis of

Child’s needs and best interest. However, the trial court must be satisfied

that termination serves a child’s needs pursuant to (a)(8) before engaging in

a best interest analysis pursuant to subsection (b). In re C.L.G., 956 A.2d
999, 1008-09 (Pa. Super. 2008). The trial court concluded that termination

was in Child’s best interest. T.C.O. at 17. From the record developed, and

as we have discussed above, we find no abuse of discretion.

      Pursuant to subsection (b), the trial court must also consider whether

termination would best serve “the developmental, physical and emotional

needs and welfare of” Child.     “Intangibles such as love, comfort, security,

and stability are involved in the inquiry into the needs and welfare of the

child.”   In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005) (citation

omitted).     The trial court also must consider the nature and status of the

                                     - 13 -
J-A02024-15



parent-child bond, particularly the effect upon the child of permanently

severing that bond. Id.

      The court may prioritize the safety needs of the child.         See In re

K.Z.S., 946 A.2d 753, 763 (Pa. Super. 2008) (affirming involuntary

termination of parental rights, despite existence of some bond, where

placement with mother would be contrary to child’s best interests).          “[A]

parent’s basic constitutional right to the custody and rearing of his or her

child is converted, upon the failure to fulfill his or her parental duties, to the

child’s right to have proper parenting and fulfillment of [the child’s] potential

in a permanent, healthy, safe environment.” In re B.,N.M., 856 A.2d 847,

856 (Pa. Super. 2004) (citations omitted).

      In making its decision, the trial court considered the following.       Ms.

Rosber testified that Child is bonded with her foster family and foster

siblings. N.T., 11/21/2013, at 41. Anne Schloneker, the foster care agency

social worker, testified to the same effect. Id. at 80-81, 85. Child calls her

foster parents “Mom” and “Dad.” Id. at 41, 80-81. However, she also calls

Mother “Mommy.” N.T., 2/19/2014, at 108. At the time of the November

2013 hearing, Child had been in her foster placement for nineteen months.

N.T., 11/21/2013, at 41.      Ms. Schloneker testified that the foster family

meets all of Child’s needs and that Child is healthy. Id. at 81-82. Child was

enrolled in kindergarten and was involved in extracurricular activities in the

foster family’s community.     Id. at 42.      Ms. Rosber opined that, because

Child considers herself part of the family, she would be harmed if removed

                                      - 14 -
J-A02024-15



from her foster family.    Id. at 44.    Ms. Schloneker concurred with Ms.

Rosber’s opinion.   Id. at 82-83.     Leslie Archer, a Child Advocate social

worker, also testified that she believed that Child would be harmed if she

were removed from the foster family because she had bonded with her

foster parents and the foster siblings in the home. Id. at 100-01.

      Ms. Schloneker testified that, although Child’s visits with Mother go

well, Child usually has no trouble separating from Mother or going back to

her foster family. Id. at 84. Child is excited to return to her foster family

after visits with Mother. Id. at 85. Ms. Archer testified that Child is hesitant

with Mother during visits and is less comfortable with Mother than with her

foster family. Id. at 101-02.

      Stephen Miksic, Ph.D., performed a parenting capacity and bonding

evaluation.   N.T., 2/19/2014, at 58.    Dr. Miskic opined that there was a

positive, but insecure, bond between Mother and Child. Id. at 64-65. Dr.

Miskic believed that Child had a strong bond with her foster family. Id. at

65-66.   Dr. Miskic opined that Child would not suffer irreparable harm if

Mother’s rights were terminated. Id. at 69-70.

      While there was evidence that Mother and Child had a bond, and that

Child would miss Mother should the visits end, the trial court is free to

believe all, some, or none of that evidence and to give that evidence the

weight that the trial court believes that it deserves. See In re M.G., supra.

Based upon the record, there was sufficient evidence to support the trial

court’s conclusions that termination was in Child’s best interest.

                                     - 15 -
J-A02024-15



      Finally, Mother argues that the trial court erred in changing Child’s

goal from reunification to adoption. Mother contends that the goal must be

in Child’s best interest and argues that adoption is not in Child’s best

interest, because Child will be adversely affected by the termination of a

beneficial relationship between Mother and Child. Mother’s Brief at 26-27.

      At each permanency hearing, the trial court must consider, among

other things, whether the current placement goal for the child is still

appropriate. 42 Pa.C.S.A. § 6351(f). In making that determination, the trial

court must consider the following:

      In a change of goal proceeding, the best interests of the child,
      and not the interests of the parent, must guide the trial court,
      and the parent’s rights are secondary. The burden is on [DHS]
      to prove the change in goal would be in the child’s best interests.

In re M.T., 101 A.3d 1163, 1173 (Pa. Super. 2014) (citations omitted).

      [T]he focus of all dependency proceedings, including change of
      goal proceedings, must be on the safety, permanency, and well-
      being of the child.       The best interests of the child take
      precedence over all other considerations, including the conduct
      and the rights of the parent. . . . [W]hile parental progress
      toward completion of a permanency plan is an important factor,
      it is not to be elevated to determinative status, to the exclusion
      of all other factors.

In re M.T., 101 A.3d at 1175 (citation omitted; modifications in original).

      Here, as discussed above, although there was evidence of a bond

between Mother and Child, the evidence also indicated that Child’s primary

bond was with her foster family.      Thus, there was ample evidence from




                                     - 16 -
J-A02024-15



which the trial court could conclude that adoption was in Child’s best

interest. We find no abuse of discretion in the goal change.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/30/2015




                                   - 17 -